DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 11, 12, 14-25 and 27-32 are currently being examined.  Claims 1-10, 13, and 26 have been canceled. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application on September 12, 2022 and the finality of the previous Final Rejection Office Action dated July 29, 2022 was withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 7-9, filed 12 September 2022) with respect to independent claim 11 and the dependent claims depending therefrom have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 11-15, 17-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Patent Application Publication No. 2017/0174432), in view of Battles et al (US Patent No. 9,751,693), and in further view of both Zhu et al (US Patent Application Publication No. 2017/0183158) [Zhu 2] and Wong et al (US Patent No. 8,952,284).
With respect to independent Claim 11, Zhu et al discloses the limitations of independent Claim 11 as follows:
A system comprising:
a computer-controlled transport vehicle having a first position in which a selected article is stowed about the transport vehicle and a second position in which the selected article is deposited into a proximal container by manipulating a support of the transport vehicle that carries the selected article;	(See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0064, 0067; Figs. 1-5; Ref. Numerals 103(destination containers), 202(transport vehicle); Claim 1
a plurality of computer-controlled removal devices, wherein each removal device is configured to relocate a destination container from an article receiving position to a location designated for further processing of at least one article contained within the destination container;	(See Pars. 0025, 0031, 0053, 0055; Figs. 1-5; Ref. Numerals 203(removal device)
a control system comprising a memory and a processor, wherein the processor is configured to:	(See Pars. 0022; Figs. 1-5; Ref. Numerals 201(control device-processor); Claim 11
receive an order for a plurality of disparate articles,	(See Pars. 0059; Figs. 1-5; Ref. Numerals 104(supply location)
wherein the disparate articles are found within an article supply location; (See Pars. 0043, 0044; Figs. 1-5; Ref. Numerals 104(supply location)
determine a first destination container of a plurality of destination containers to direct the transport vehicle to deposit a selected article from an article supply location based on a determined product type,	(See Pars. 0009, 0041, 0043-0045; Figs. 1-5; Ref. Numerals 103(destination containers), 104(supply location), 202(transport vehicle); Claim 1
wherein the first destination container is located at a first article receiving position;	(See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0064, 0067; Figs. 1-5; Ref. Numerals 102(article receiving positions), 103(destination containers), 202(transport vehicle); Claim 1
determine a transport path for the transport vehicle to the first destination container,	(See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0064-0067; Figs. 1-5; Ref. Numerals 103(destination containers), 201(control device-processor), 202(transport vehicle); Claim 1
wherein the transport path is determined based on the first article receiving position;	(See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0064-0067; Figs. 1-5; Ref. Numerals 102(article receiving position), 103(destination containers), 201(control device-processor), 202(transport vehicle); Claim 1
direct the transport vehicle to transport the selected article to the first destination container at the first article receiving position and deposit the selected article by manipulation of the first transport vehicle from the first position to the second position for deposit of the selected article in the first destination container;	(See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0064-0067; Figs. 1-5; Ref. Numerals 103(destination containers), 202(transport vehicle); Claim 1)
determine when to cease delivery of articles to the first destination container;	(See Pars. 0025, 0031, 0053, 0055; Figs. 1-5; Ref. Numerals 201(control device-processor), 203(removal device)
direct, in response to the determination to cease delivery to the first destination container, one of the plurality of removal devices to transport the first destination container to the location of further processing determined by the control system via a path that is determined, at least in part, by the processor of the control system to avoid a collision with other of the plurality of removal devices;	(See Pars. 0025, 0031, 0053, 0055; Figs. 1-5; Ref. Numerals 201(control device-processor), 203(removal device)
direct one of the plurality of removal devices to transport an empty container to the first article receiving position to replace the removed first destination container.	(See Pars. 0025, 0031, 0053, 0055; Figs. 1-5; Ref. Numerals 201(control device-processor), 203(removal device)
Zhu et al, however, does not disclose the limitations related to relocating a destination container from an article receiving position to a location designated for further processing and determining a location that the first destination container is to be delivered to for further processing.  With respect to those limitations, Battles et al teaches the following:
a plurality of computer-controlled removal devices, wherein each removal device is configured to relocate a destination container from an article receiving position to a location designated for further processing of at least one article contained within the destination container; (See Col. 2, Lines 11-28 and 47-64; Col. 5, Lines 30-36; Col. 5, Lines 49-60; Col. 7, Lines 21-33; Col. 8, Lines 1-10; Col. 9, Lines 26-37; Figs. 2, 5; Ref. Numerals 202(removal device), 218(a location designated for further processing), (224-C(destination container)
determine a location that the first destination container is to be delivered to for further processing of at least one article in the first destination container;  (See Col. 2, Lines 11-28 and 47-64; Col. 5, Lines 30-36; Col. 5, Lines 49-60; Col. 7, Lines 21-33; Col. 8, Lines 1-10; Col. 9, Lines 26-37; Figs. 2, 5; Ref. Numerals 202(removal device), 218(a location designated for further processing), 224-C(destination container)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al with the teachings of Battles et al to have a removal device configured to transport a destination container to another location for further processing so that the items in the container can be further processed as necessary.  A person with skill in the art would be motivated to incorporate the teachings of Battles et al because they are a known work in the same field of endeavor (ie, using an automated removal device for removing loaded containers to another location for further processing) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Zhu et al nor Battles et al, however, clearly disclose the limitation related to determining when to cease delivery of articles to the first destination container when the order is complete.   With respect to that limitation, Zhu 2 teaches the following:
determine when to cease delivery of articles to the first destination container, the ceasing of delivery based on a determination by the processor that all articles required to complete an order have been deposited in the first destination container; (See Par. 0065; Figs. 2, 3, 4; Ref. Numeral 201(control system), 103(first destination container)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Battles et al with the teachings of Zhu 2 to stop delivering articles to a destination container when the destination container has a completed order so that articles that are not part of the order are deposited into the destination container.  A person with skill in the art would be motivated to incorporate the teachings of Zhu 2 because they are a known work in the same field of endeavor (ie, determining that a destination container has a complete order and stop depositing articles into the container ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Zhu et al nor Battles et al nor Zhu 2, however, disclose the limitation related to completing the order by processing the article into final form at a further processing location.   With respect to that limitation, Wong et al teaches the following:
wherein the articles that complete the order are manufactured or constructed into a final form at the location of further processing. 	(See Col. 6, Lines 10-16; Col. 9, Lines 34-41 and 47-65; Figs. 1, 2; Ref. Numerals "item"(article), 55(further processing location)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Battles et al, and Zhu 2 with the teachings of Wong et al to process the articles into final form at a further processing location so that the articles that are part of the order are prepared for shipment.  A person with skill in the art would be motivated to incorporate the teachings of Wong et al because they are a known work in the same field of endeavor (ie, processing items into final form at a processing location to prepare the items for shipment) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.



With respect to Claim 12, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, Zhu et al discloses as follows:
The system of claim 11, further comprising a first platform elevated from a second platform in a multiple level arrangement,	(See Pars. 0056; Figs. 1-5; Ref. Numerals 100(first platform), 101(second platform)
wherein the transport vehicle traverses the first platform and the selected articles are deposited into a destination container positioned about the second platform.  (See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0067; Figs. 1-5; Ref. Numerals 100(first platform), 101(second platform), 103(destination containers), 201(control device-processor), 202(transport vehicle); Claim 1)

With respect to Claim 14, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 14, Zhu et al discloses:
The system of claim 13, wherein the processor is further configured to direct the transport vehicle to resume delivery of articles to a second destination container.  (See Pars. 0021, 0023, 0030, 0048-0051, 0053, 0055, 0067; Figs. 1-5; Ref. Numerals 102(article receiving positions), 103(destination containers), 202(transport vehicle); Claim 1	

With respect to Claim 15, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 15, Zhu et al disclose as follows:
The system of claim 11. wherein the first destination container corresponds with a first order.  	(See Pars. 0059, 0060; Figs. 1-5; Ref. Numerals 103(destination containers), 104(supply location)

With respect to Claim 17, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 17, Wong et al discloses:
The system of claim 11, wherein the location of further processing comprises gift wrapping.   (See Col. 6, Lines 10-16; Col. 9, Lines 34-41 and 47-65; Figs. 1, 2; Ref. Numerals "item"(article), 55(further processing location)	
A person with skill in the art would be motivated to incorporate the teachings of Wong et al because they are a known work in the same field of endeavor (ie, processing items with gift wrapping into final form at a processing location to prepare the items for shipment) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 18, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 18, Zhu et al discloses as follows:
The system of claim 11, wherein each of the plurality of removal devices is fully automated or semi- automated.  (See Pars. 0011, 0025, 0031, 0053, 0055; Figs, 3, 4; Ref. Numeral 203(removal device)

With respect to Claim 19, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 19, Battles et al discloses as follows:
The system of claim 11, wherein the transport vehicle is a rail robot.  (See Col. 2, Lines 11-28 and 47-64; Col. 5, Lines 30-36; Col. 5, Lines 49-60; Col. 7, Lines 21-33; Col. 8, Lines 1-10; Col. 9, Lines 26-37; Figs. 2, 5; Ref. Numerals 202(removal device), 218(a location designated for further processing), (224-C(destination container)
A person with skill in the art would be motivated to incorporate the teachings of Battles et al because they are a known work in the same field of endeavor (ie, using an automated removal device that is a rail robot for removing loaded containers) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 20, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 20, Battles et al discloses as follows:
The system of claim 11, wherein the system further comprises a plurality of locations of further processing.  (See Col. 2, Lines 11-28 and 47-64; Col. 5, Lines 30-36; Col. 5, Lines 49-60; Col. 7, Lines 21-33; Col. 8, Lines 1-10; Col. 9, Lines 26-37; Figs. 2, 5; Ref. Numerals 202(removal device), 218(a location designated for further processing), (224-C(destination container)
A person with skill in the art would be motivated to incorporate the teachings of Battles et al because they are a known work in the same field of endeavor (ie, using an automated removal device for removing loaded containers to another location for further processing) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.  The precise number of further locations required for processing the destination containers would be a design decision made by one with skill in the art based on design considerations and other criteria.

With respect to Claim 21, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 21, Zhu et al disclose as follows:
The system of claim 11, wherein the determined product type of the selected article is determined by interacting with an identifier of the selected article with an information acquisition device,	(See Pars. 0008, 0013, 0043-0047, 0055, 0060-0062; Figs. 1-5; Ref. Numerals 200(information acquisition device)
wherein the identifier is a UPC (Universal Product Code) or other product code associated with the selected article.  (See Pars. 0013, 0045, 0047, 0060; Figs. 1-5; Ref. Numerals 200(information acquisition device)

With respect to Claim 22, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 22, Zhu et al disclose as follows:
The system of claim 11, wherein the destination container is positioned proximal a first platform, (See Pars. 0021, 0023, 0028, 0030, 0048-0051, 0053, 0055, 0064, 0067; Figs. 1-5; Ref. Numerals 100(first platform), 103(destination containers), 202(transport vehicle); Claim 1)
wherein the processor is further configured to direct the transport vehicle to traverse the first platform proximal the destination container, then manipulate from the first position to the second position to deposit the selected article or the disparate article into the destination container.  (See Pars. 0021, 0023, 0028, 0030, 0048-0051, 0053, 0055, 0064, 0067; Figs. 1-5; Ref. Numerals 100(first platform), 103(destination containers), 202(transport vehicle); Claim 1)	

With respect to Claim 23, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 23, Zhu et al disclose as follows:
The system of claim 11, wherein the transport vehicle is configured to carry a respective single selected article at a time.  	(See Pars. 0012, 0026, 0051, 0066; Figs. 1-5; Ref. Numerals 202(transport vehicle)

With respect to Claim 24, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 24, Zhu et al disclose as follows:
The system of claim 11, wherein the transport vehicle is configured to carry a plurality of articles at a time.  	(See Pars. 0012, 0026, 0051, 0066; Figs. 1-5; Ref. Numerals 202(transport vehicle)

With respect to Claim 25, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 25, Zhu et al disclose as follows:
The system of claim 11, wherein the processor is further configured to direct the transport vehicle to return to a position proximal the article supply location, (See Pars. 0022; Figs. 1-5; Ref. Numerals 201(control device-processor); Claim 9)
wherein the transport vehicle is configured to be in the first position upon being positioned proximal the article supply location.  (See Pars. 0022; Figs. 1-5; Ref. Numerals 104(supply location), 201(control device-processor); Claim 9)

With respect to Claim 27, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 27, Zhu et al disclose as follows:
The system of claim 11, wherein the processor is further configured to receive a plurality of orders for a plurality of disparate articles, and batch the plurality of orders over a period of time.  	(See Pars. 0012, 0026, 0051, 0066; Figs. 1-5; Ref. Numerals 201(control device-processor), 202(transport vehicle), "a plurality of parcels to be sorted that go to the same destination"(batch)

With respect to Claim 28, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 28, Zhu et al disclose as follows:
The system of claim 11, wherein the processor is further configured to interact with an identifier affixed to a selected article or packaging associated with the selected article to determine a product type of the selected article at the article supply location.  (See Pars. 0013, 0045-0047, 0060; Figs. 1-5; Ref. Numerals 200(information acquisition device), 201(control device-processor)

With respect to Claim 29, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 29, Zhu et al disclose as follows:
The system of claim 11, wherein the processor is further configured to direct the transport vehicle to return to a position proximal the article supply location, (See Pars. 0022; Figs. 1-5; Ref. Numerals 104(supply location), 201(control device-processor); Claim 9)
wherein the transport vehicle is configured to be in the first position upon being positioned proximal the article supply location.  (See Pars. 0022; Figs. 1-5; Ref. Numerals 104(supply location), 201(control device-processor); Claim 9)

With respect to Claim 30, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 30, Zhu et al discloses as follows:
The system of claim 11, wherein the processor is further configured to direct one of the removal devices to replace destination containers that are full or that contain complete orders with empty destination containers.  (See Pars. 0011, 0025, 0031, 0053, 0055; Figs. 1-5; Ref. Numerals 103(destination containers), 201(control device-processor), 203(removal device)	

With respect to Claim 31, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 31, Zhu 2 discloses as follows:
The system of claim 11, wherein the processor is further configured to direct a manual replacement of destination containers that are full or that contain complete orders with empty destination containers.  (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system-processor), 55(destination container)

With respect to Claim 32, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 32, Zhu et al discloses as follows:
The system of claim 11, wherein the plurality of removal devices are each one of the following types of removal devices: fully automated, semi-automated, computer-controlled, and user-controlled.	(See Pars. 0011, 0025, 0031, 0053, 0055; Figs, 3, 4; Ref. Numeral 203(removal device)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, Battles et al, Zhu 2, and Wong et al as applied to the claims set forth above, and in further view of Jacobus et al (US Patent Application Publication No. 2014/0277691). 
With respect to Claim 16, which depends from independent Claim 11, Zhu et al, Battles et al, Zhu 2, and Wong et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 16, Jacobus et al disclose as follows:
The system of claim 11, wherein at least one of the computer-controlled removal devices comprises a forked lifting device.  (See Pars. 0031, 0032, 0095; Figs. 1, 3; Ref. Numerals "truck"(removal device/forked lifting device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Battles et al, and Zhu 2 with the teachings of Jacobus et al to have the removal device comprise a forked lifting device because automated fork lift devices are routinely used in material handling facilities to move containers.  A person with skill in the art would be motivated to incorporate the teachings of Jacobus et al because they are a known work in the same field of endeavor (ie, using a fork lift device to remove items in a material handling facility) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 26, 2022